 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION.  THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.
 
THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BE PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
 
 November 25, 2015
 
Ladies and Gentlemen:
 
1. Subscription. Clean Coal Technologies, Inc., a Nevada corporation (the
“Company”), is offering (the “Offering”) up to an aggregate of $7,591,472.38 in
face or principal amount of Notes (as defined below) to the subscribers set
forth on the signature page hereof (each a “Purchaser”, and collectively, the
“Purchasers”), in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act and/or
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”). The Notes are being offered at a
purchase price equal to 91% of the principal or face amount of the Notes, in an
aggregate amount of $6,908,239.87 (the amount payable with respect to each Note,
the “Purchase Price”). Each of the undersigned Purchasers, intending to be
legally bound, hereby irrevocably agrees to purchase from the Company, the
number of Notes in the aggregate principal amount and at the aggregate Purchase
Price set forth on the signature page hereof. The undersigned acknowledges that
the Notes, and the underlying common stock and warrants, will be subject to
restrictions on transfer as set forth in this Subscription Agreement and in the
Notes.
 
2. The Stages of the Offering: The Offering shall be a staged offering. The
first stage of the Offering (the “Stage I Offering”) includes the issuance and
sale of Series A 12% secured convertible notes (the “Series A Notes”) in the
principal amount up to $3,741,472.38, of which, as of the date of this
agreement, $3,741,472.38 in principal amount has been fully advanced and funded
by the Purchasers in the amounts and on the dates set forth on Appendix A (the
“Series A Advances”).  The second stage of the Offering (the “Stage II
Offering”) includes the issuance and sale of Series B 12% secured convertible
notes (the “Series B Notes”) in the minimum principal amount of $626,226.37, but
not more than $1,650,000, of which, as of the date of this agreement, the
minimum principal amount of $626,226.37 has been fully advanced and funded by
the Purchasers in the amounts and on the dates set forth on Appendix A (the
“Series B Advances”).  The third stage of the Offering (the “Stage III
Offering”) includes the issuance and sale of Series C 12% secured convertible
notes (the “Series C Notes”, together with Series A Notes and Series B Notes,
the “Notes”) in the minimum principal amount of $507,846.15, but not more than
$2,200,000, of which, as of the date of this agreement, the minimum principal
amount of $507,846.15 has been fully advanced and funded by the Purchasers in
the amounts and on the dates set forth on Appendix A (the “Series C
Advances”).  Each of the Stage I Offering, the Stage II Offering and the Stage
III Offering shall commence as of the date of this Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Notes Offered. Each Series A Note shall convert at any time from the issuance
to its maturity, at the respective Purchaser’s sole discretion, into units of
the Company’s securities (the “Units”), at a conversion price of $0.08 per
Unit.  Each Unit shall consist of one share (a “Stage I Common Share”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”) and one
three-year common stock warrant (a “Warrant”) to purchase one share of Common
Stock at an exercise price of $0.10 per share (a “Warrant Share”).  Each Series
B Note shall convert at any time from the issuance to its maturity, at the
respective Purchaser’s sole discretion, into shares (the “Stage II Common
Shares”) of Common Stock at a conversion price of $0.12 per share. The Series C
Notes shall convert at any time from the issuance to its maturity, at the
respective Purchaser’s sole discretion, into shares (the “Stage III Common
Shares”, which, collectively with Stage I Common Shares and Stage II Common
Shares, are sometimes referred herein below as “Conversion Shares”) of Common
Stock at a conversion price of $0.15 per share. The Notes, Units, Warrants,
Warrant Shares and Conversion Shares are collectively referred to herein as
“Securities”.  The Notes shall have substantially the same terms as indicated in
the Form of Series A Note attached hereto as Exhibit A, the Form of Series B
Note attached hereto as Exhibit B and the Form of Series C Note attached hereto
as Exhibit C, including but not limited to the following:
 
(a) Maturity: The Notes mature three years from the date of issuance.
 
(b) Denominations: The Notes shall be issued in face amount denominations of
$1,000 or such larger denominations as mutually agreed to by the Company and
each Purchaser.
 
(c) Interest: The Notes shall bear interest at the rate of 12% per annum payable
quarterly in arrears. Until such time as the Company reaches positive cash flow
for a minimum of two successive fiscal quarters or, if earlier, until the first
anniversary of the Issuance Date, interest may be paid in-kind, at the option of
the Company.  From and after the occurrence of an Event of Default (as defined
the Notes) and until such Event of Default is cured, the interest rate shall be
increased to eighteen percent (18%) per annum and interest accrued during that
period shall be payable in cash only.
 
(d) Security:  The Notes will be secured by a security interest in and lien on
all now owned or hereafter acquired assets of the Company and its subsidiaries,
pursuant to a Security Agreement between the Company and the Purchasers in
substantially the form attached hereto as Exhibit D.
 
(e) Rank:  All payments due under the Notes shall rank senior to all the
Company’s debt currently outstanding or hereafter created, unless prohibited by
law, except for the Permitted Liens (as defined below). The Company shall be
able to issue notes hereafter without the consent of the Purchasers, provided
that such notes rank junior to the Notes.
 
Notwithstanding the foregoing, in the event of any inconsistency between the
terms outlined above the and the terms of the Notes, the terms of the Notes
shall control.
 
4. Representations and Warranties of the Purchasers. Each Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:
 
(a) None of the Securities are registered under the Securities Act, or any state
securities laws. The Purchaser understands that the offering and sale of the
Notes is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(a)(2) thereof based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;
 
(b) The Purchaser will comply with all applicable laws and regulations in effect
in any jurisdiction in which the Purchaser purchases or sells the Securities, or
the underlying common stock or warrants, and obtain any consent, approval or
permission required for such purchases or sales under the laws and regulations
of any jurisdiction to which the undersigned is subject or in which the
undersigned makes such purchases or sales, and the Company shall have no
responsibility therefor;
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received this Subscription Agreement
and all other documents requested by the Purchaser, have carefully reviewed them
and understand the information contained therein;
 
(d) Neither the Securities and Exchange Commission (the “SEC”) nor any state
securities commission or other regulatory authority has approved the Notes, the
Units, the Warrant, the Conversion Shares or the Warrant Shares, or passed upon
or endorsed the merits of the Offering;
 
(e) All documents, records, and books pertaining to the investment in the Notes
have been made available for inspection by the Purchaser and its Advisers, if
any;
 
(f) The Purchaser and/or its Advisers, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the offering of the Notes and the business,
financial condition and results of operations of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;
 
(g) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated herein;
 
(h) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Offering and sale of
the Notes and is not subscribing for the Notes and did not become aware of the
Offering through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally;
 
(i) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;
 
(j) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto;
 
(k) The Purchaser is not relying on the Company, or any of its employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in the Securities, and the Purchaser has relied on the advice of, or
has consulted with, only its own Advisers;
 
(l) The Purchaser confirms that it is not relying on any communication (written
or oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Securities.  It is understood that the
information and explanations related to the terms and conditions of the
Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Purchaser in deciding to invest in the Securities.  The Purchaser
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Securities for
purposes of determining the undersigned’s authority to invest in the Securities;
 
 
3

--------------------------------------------------------------------------------

 
 
(m) The Purchase confirms that the Company has not (i) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Securities or (ii) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations.  In deciding to purchase the Securities, the
undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned;
 
(n) The Purchaser is acquiring the Notes solely for such Purchaser’s own account
for investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. Except as permitted by such
Purchaser’s constituent documents, the Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Securities, and the Purchaser has no plans to enter into any such
agreement or arrangement;
 
(o) The Purchaser must bear the substantial economic risks of the investment in
the Notes indefinitely because neither the Notes or any of the securities
issuable upon conversion of the Notes may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration is
available (including, without limitation, under Regulation S). Legends to the
following effect shall be placed on the Notes and the securities issuable upon
conversion of the Notes to the effect that they have not been registered under
the Securities Act or applicable state securities laws:
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES  ACT  OF  1933,  AS  AMENDED  (THE  “SECURITIES  ACT”).  THE HOLDER
HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
IN ACCORDANCE WITH (I) REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II)
ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR
(III) UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE
THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION MUST BE SATISFACTORY TO THE COMPANY.
 
Appropriate notations will be made in the Company’s stock books to the effect
that the securities issuable upon conversion of the Notes have not been
registered under the Securities Act or applicable state securities laws. Stop
transfer instructions will be placed with the transfer agent with respect to the
Conversion Shares and Warrant Shares and on the Company’s books with respect to
the Notes, Units and Warrants. The Company has agreed that purchasers of the
Notes will have the right to demand, with respect to the Conversion Shares and
Warrant Shares, registration rights, the terms of which are discussed in Section
8 below. Notwithstanding such registration rights, there can be no assurance
that there will be any market for resale of the Conversion Shares or Warrant
Shares, nor can there be any assurance that such securities will be freely
transferable at any time in the foreseeable future.
 
 
4

--------------------------------------------------------------------------------

 
 
(p) The Purchaser agrees: (i) that the Purchaser will not sell, assign, pledge,
give, transfer or otherwise dispose of the Securities or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Securities under the Securities Act and all applicable state
securities laws, or in a transaction except from the registration provisions of
the Securities Act and all applicable state securities laws and (ii) that the
Company and its affiliates shall not be required to give effect to any purported
transfer of the Securities except upon compliance with the foregoing
restrictions;
 
(q) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Notes for an indefinite period of time;
 
(r) The Purchaser is aware that an investment in the Notes is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth in the “Risk Factors” section of the Company’s
Annual Report on Form 10-K, filed with the SEC on October 27, 2015 (File No.
000-53557) and, in particular, acknowledges that the Company has a limited
operating history, has had operating losses since inception, and is engaged in a
highly competitive business;
 
(s) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Rule 501(a)(3)
of Regulation D and as set forth on the Accredited Investor Certification
contained herein and agrees to furnish any additional information requested by
the Company or any of its affiliates to assure compliance with U.S. federal and
state securities laws in connection with the purchase and sale of the
Securities.  Any information that has been, or will be, furnished by the
Purchaser to evidence its status as an accredited investor is accurate and
complete, and does not contain any misrepresentation or material omission;
 
(t) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Notes,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities underlying the Notes, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;
 
 
5

--------------------------------------------------------------------------------

 
 
(u) The Purchaser and its Advisers have been furnished with all documents and
materials relating to the business, finances and operations of the Company and
all such other information that the Purchaser and/or its Advisers have requested
and deemed material to making an informed investment decision regarding its
securities. The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained herein
and all documents received or reviewed in connection with the purchase of the
Notes and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, including the annual reports, quarterly reports, current reports,
registration statements and other information filed by the Company with the SEC
(see www.sec.gov), and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers;
 
(v) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of the Notes. The Purchaser further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Notes;
 
(w) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Notes will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;
 
(x) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
 
(y) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in this Subscription Agreement were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon;
 
(z) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained herein;
 
(aa) Within five days after receipt of a request from the Company, the Purchaser
will provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company is
subject;
 
 
6

--------------------------------------------------------------------------------

 
 
(bb) In evaluating the suitability of an investment in the Units, the Purchaser
has read and is making the representations set forth in Appendix B to this
agreement.
 
5. Representations and Warranties of the Company. Except as otherwise  disclosed
herein or in the Company’s SEC Filings (as defined below), the Company
represents and warrants to each Purchaser that:
 
(a) Each of the Company and its subsidiaries is a corporation duly organized and
validly existing in good standing under the laws of its respective state of
incorporation, and has the requisite corporate power to own its properties and
to carry on its business as now being conducted. The Company is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect (as
defined below).
 
(b) (i) The Company has the requisite corporate power and authority to enter
into  and perform this Subscription Agreement, the Security Agreement, the
Notes, the Warrants and all other documents necessary or desirable to effect the
transactions contemplated hereby (collectively with any other documents or
agreements executed in connection with the transactions contemplated hereunder,
the “Transaction Documents”) to which it is a party and to issue the applicable
Securities,  in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Subscription Agreement and the other Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the
Securities have been duly authorized by the Company’s Board of Directors (the
“Board of Directors”) and no further consent or authorization is required by the
Company, the Board of Directors or the Company’s stockholders, (iii) the
Transaction Documents, assuming the due authorization and execution of each of
the Purchasers, will be duly executed and delivered by the Company or its
subsidiary (as applicable), (iv) the Transaction Documents  when executed will
constitute the valid and binding obligations of the Company or its subsidiary
(as applicable) enforceable against the Company or its subsidiary (as
applicable) in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c) The authorized and outstanding capital stock of the Company is described in
the SEC Filings. Except as set forth in the SEC Filings or as contemplated by
the Transaction Documents, there are no subscriptions, convertible securities,
options, warrants or other rights (contingent or otherwise) currently
outstanding to purchase any of the authorized but unissued capital stock of the
Company. Except as set forth in the SEC Filings or as contemplated by the
Transaction Documents, the Company has no obligation to issue shares of its
capital stock, or subscriptions, convertible securities, options, warrants, or
other rights (contingent or otherwise) to purchase any shares of its capital
stock or to distribute to holders of any of its equity securities, any evidence
of indebtedness or asset. No shares of the Company’s capital stock are subject
to a right of withdrawal or a right of rescission under any applicable
securities law. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company. To the knowledge of
the Company, there are no agreements to which the Company is a party or by which
it is bound with respect to the voting (including without limitation voting
trusts or proxies), registration under any applicable securities laws, or sale
or transfer (including without limitation agreements relating to pre-emptive
rights, rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of the Company. To the knowledge of the Company, there are no
agreements among other parties, to which the Company is not a party and by which
it is not bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) The Notes are duly authorized.  The Conversion Shares and Warrant Shares
will be duly authorized at the time of issuance and, upon issuance in accordance
with the terms hereof, shall be duly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof. The
Conversion Shares and Warrant Shares shall be deemed to be restricted securities
and shall contain an appropriate legend.
 
(e) The execution, delivery and performance of this Subscription Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (i) result
in a violation of the Articles of Incorporation of the Company (the “Articles of
Incorporation”), any certificate of designations of any outstanding series of
preferred stock of the Company or the By-Laws of the Company (the “By-Laws”) or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected except for those which
would not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”). Except those
which would not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under its Articles of
Incorporation or By-Laws. Except those which would not reasonably be expected to
have a Material Adverse Effect, the Company is not in violation of any term of
or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company. The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity, except to the extent it
would reasonably be expected not to have a Material Adverse Effect. Except as
specifically contemplated by this Subscription Agreement and as required under
the Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Subscription Agreement in accordance with the terms hereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence (except for filings pursuant to
Regulation D or the corresponding provisions of applicable state securities
laws) have been obtained or effected on or prior to the date hereof. The Company
is unaware of any facts or circumstance, which might give rise to any of the
foregoing.
 
(f) Since the filing of the Company’s Annual Report on Form 10-K on October 27,
2015, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing and all other documents filed with the SEC prior to
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to herein as the “SEC Filings”). The SEC Filings are
available to the Purchasers via the SEC’s EDGAR system. As of their respective
dates, the SEC Filings complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Filings, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the audited financial statements
of the Company included in the Company’s SEC Filings for the fiscal years ended
December 31, 2014, December 31, 2013 and December 31, 2012, and the subsequent
unaudited interim financial statements included in the Company’s SEC Filings
(collectively, the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements were
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings. No other information provided by or on behalf of the
Company to the Purchaser including, without limitation, information referred to
in this Subscription Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
 
8

--------------------------------------------------------------------------------

 
 
(g) Except as set forth in the SEC filings, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, wherein an unfavorable decision, ruling or finding would
(i) adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, this Subscription
Agreement or any of the other Transaction Documents, or (ii) reasonably be
expected to have a Material Adverse Effect.
 
(h) The Company acknowledges and agrees that each Purchaser is acting solely
in  the capacity of an arm’s length purchaser with respect to this Subscription
Agreement and the transactions contemplated hereby. The Company further
acknowledges that each Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Subscription Agreement and the transactions contemplated hereby and any advice
given by such Purchaser or any of their respective representatives or agents in
connection with this Subscription Agreement and the transactions contemplated
hereby is merely incidental to such Purchaser’s purchase of the Securities. The
Company further represents to the Purchasers that the Company’s decision to
enter into this Subscription Agreement has been based solely on the independent
evaluation by the Company and its representatives.
 
(i) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of any of the Securities.
 
(j) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the Securities under the Securities Act or cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act.
 
(k) The Company is not involved in any labor dispute nor, to the knowledge of
the Company, is any such dispute threatened. None of the Company’s employees is
a member of a union, and the Company believes that its relations with its one
employee are good.
 
(l) The Company does not own any real property.  The Company has good and
marketable title to all of its personal property and assets free and clear of
any material restriction, mortgage, deed of trust, pledge, lien, security
interest or other charge, claim or encumbrance, other than any restriction,
mortgage, deed of trust, pledge, lien, security interest or other charge, claim
or encumbrance described on Schedule 5(l) (collectively, the “Permitted Liens”),
which would reasonably be expected to have a Material Adverse Effect. Except as
set forth in the SEC Filings, with respect to properties and assets it leases,
the Company is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances, other than
Permitted Liens, which would reasonably be expected to have a Material Adverse
Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(m) Except as otherwise provided in this Subscription Agreement, the Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.
 
(n) The Company acknowledges that the Purchasers are relying on the
representations and warranties made by the Company hereunder and in the
Company’s SEC filings and that such representations and warranties are a
material inducement to the Purchasers purchasing the Notes. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Purchasers would not enter into this Subscription Agreement.
 
(o) The Company does not have any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Subscription Agreement.
 
(p) Except as described in Schedule 5(p), no indebtedness of the Company, at the
Closing, will be senior to, or pari passu with, the Notes in right of payment,
whether with respect to payment or redemptions, interest, damages, upon
liquidation or dissolution or otherwise.
 
(q) Neither the Company nor any Affiliate has any agreement or understanding
with any Purchaser with respect to the transactions contemplated by this
agreement and the Transaction Documents other than as specified in this
agreement and the Transaction Documents.
 
(r)  None of the Company or any of its subsidiaries is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(s) None of the Company or any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or person acting on
behalf of any of the Company or any of its subsidiaries, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any other person or entity, towards
any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other
country sanctioned by OFAC or for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
 
(t) The operations of each of the Company and its subsidiaries have been
conducted at all times in compliance with the money laundering requirements of
all applicable governmental authorities and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
authority (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental authority or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
 
 
10

--------------------------------------------------------------------------------

 
 
(u) Except as previously disclosed to the Purchasers and listed on Schedule
5(u), neither the Company, nor, to the Company’s knowledge, any of its officers,
directors or shareholders owning more than 10% of the outstanding Common Stock
(an “Affiliate”), nor, to its knowledge, any person acting on its or their
behalf, has directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the offering of the Securities pursuant to this agreement and the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, nor will the Company or any of
its Affiliates take any action or steps that would cause the offering of the
Units to be integrated with other offerings. Since the filing of the Company’s
Annual Report on Form 10-K on October 27, 2015, other than as contemplated under
this agreement and the Transaction Documents, the Company has not offered or
sold any of its equity securities or debt securities convertible into shares of
Common Stock.
 
(v) The Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective and for which compliance
by the Company is required as of the date hereof.
 
(w) The Company is not a “holding company” or a “public utility company” as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended.
The Company is not, and as a result of and immediately upon the Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as
amended.  The Company is not and has never been a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended.
 
(x) Except for the filing of any notice prior or subsequent to the Closing Date
that may be required under applicable state and/or federal securities laws
(which if required, shall be filed on a timely basis), including the filing of a
Form D and a registration statement or statements pursuant to the Registration
Rights Agreement, no authorization, consent, approval, license, exemption of,
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary for, or in connection with, the execution or delivery of the
Securities, or for the performance by the Company of its obligations under this
agreement and the Transaction Documents, except where the failure to obtain such
authorization, consent, approval, license, exemption, filing or registration
would not reasonably be expected to result in a Material Adverse Effects.
 
(y) Absence of Certain Developments. Except as disclosed on Schedule 5(y), since
the filing of the Company’s Annual Report on Form 10-K on October 27, 2015,
other than in the ordinary course of business, neither the Company, nor any of
its subsidiaries has:
 
 
•
issued any stock, bonds or other corporate securities or any rights, options or
warrants with respect thereto;

 
 
•
borrowed any amount or incurred or become subject to any liabilities (absolute
or contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
business of the Company and any  subsidiary;

 
 
11

--------------------------------------------------------------------------------

 
 
 
•
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

 
 
•
declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

 
 
•
sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business;

 
 
•
sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;

 
 
•
suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

 
 
•
made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;

 
 
•
made capital expenditures or commitments therefor that aggregate in excess of
$50,000;

 
 
•
entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

 
 
•
made charitable contributions or pledges in excess of $10,000;

 
 
•
suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

 
 
•
experienced any material problems with labor or management in connection with
the terms and conditions of their employment;

 
 
•
effected any two or more events of the foregoing kind which in the aggregate
would be material to the Company or any of its subsidiaries; or

 
 
•
entered into an agreement, written or otherwise, to take any of the foregoing
actions.

 
6. Closing.  Subject to the terms and conditions of this agreement, at each
Closing (as defined below) the Company shall deliver or cause to be delivered to
each Purchaser (a) a Note in the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, whichever is applicable; and (b) any other documents required to be
delivered pursuant to Section 7 hereof.
 
(a) Initial Closing.  Subject to all conditions to closing being satisfied or
waived (other than those conditions that by their nature will be satisfied at
the closing), the closing of the purchase and sale of the Series A Notes (the
“Stage I Closing”), the closing of the purchase and sale of the minimum
principal amount of the Series B Notes (the “Minimum Stage II Closing”) and the
closing of the purchase and sale of the minimum principal amount of the Series C
Notes (the “Minimum Stage III Closing” and, collectively with the Stage I
Closing and the Minimum Stage II Closing, the “Initial Closing”) shall take
place at the offices of Thompson Hine LLP at 355 Madison Avenue, 11th Floor, New
York, New York on the date of this agreement (the “Initial Closing Date”).  At
the Initial Closing, the Company shall issue to the applicable Purchaser(s) (i)
a Series A Note or Series A Notes in principal amount equal in the aggregate to
the amount of the Series A Advances, (ii) a Series B Note or Series B Notes in
minimum principal amount equal in the aggregate to the amount of the Series B
Advances and (iii) a Series C Note or Series C Notes in minimum principal amount
equal in the aggregate to the amount of Series C Advances.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Subsequent Closing(s).
 
(i) Following the Initial Closing, the Purchasers shall have the right, at their
sole discretion, to purchase at one or more closings (A) additional Series B
Notes up to a maximum principal amount of $1,023,773.63 and (B) additional
Series C Notes up to a maximum principal amount of $1,692,153.85.  To exercise
such right, the Purchasers shall deliver to the Company a counterpart signature
page to this Subscription Agreement indicating the principal amount of
additional Series B Notes and/or Series C Notes for which they desire to
subscribe and, within three business days thereafter, the Purchasers shall pay
to the Company the purchase price for such additional Notes.
 
(ii) Subject to all conditions to closing being satisfied or waived (other than
those conditions that by their nature will be satisfied at the closing), the
closing of the purchase and sale of any additional Series B Notes (the
“Subsequent Stage II Closing”) and/or any additional Series C Notes (the
“Subsequent Stage III Closing”, collectively with Subsequent Stage II Closing,
sometimes referred to as “Subsequent Closing”) shall take place at the offices
of Thompson Hine LLP at 355 Madison Avenue, 11th Floor, New York, New York, or
such other or place as a majority of the Purchasers and the Company shall have
agreed, on the date that sufficient funds for such purchase are received by the
Company (the “Subsequent Closing Date”).  At each Subsequent Closing, the
Company shall issue to the applicable Purchaser(s) a Series B Note or Series B
Notes and/or a Series C Note or Series C Notes, as applicable, in the aggregate
principal amount subscribed for by such Purchaser(s).  The Initial Closing Date
and each Subsequent Closing Date may be referred to herein as a “Closing Date”.
 
7. Closing Conditions and Deliveries.
 
(a) The obligation hereunder of the Company to issue and sell the Notes to the
Purchasers is subject to the satisfaction or waiver, at or before the applicable
Closing, of each of the conditions set forth below.  These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(i)  
Accuracy of Each Purchaser’s Representations and Warranties. The representations
and warranties of each Purchaser in this agreement and each of the other
Transaction Documents to which such Purchaser is a party shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time, except for representations
and warranties that are expressly made as of a particular date, which shall be
true and correct in all material respects as of such date.

 
(ii)  
Performance by the Purchasers. Each Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this agreement to be performed, satisfied or complied with by such
Purchaser at or prior to such Closing.

 
 
13

--------------------------------------------------------------------------------

 
 
(iii)  
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this agreement.

 
(iv)  
Delivery of Purchase Price. The Purchase Price for each of the Notes sold shall
have been delivered to the Company.

 
(v)  
Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.

 
(vi)  
Delivery of Promissory Notes Listed in Appendix A.  Set forth in Appendix A is a
list of each promissory note issued by the Company to the Purchasers in
connection with the Series A Advances, the Series B Advances and the Series C
Advances.  The original copy of each such promissory note shall have been
delivered by the Purchasers to the Company for conversion and cancellation in
connection with the purchase and sale of Notes hereunder.

 
(b) The obligation hereunder of each Purchaser to acquire and pay for the Notes
is subject to the satisfaction or waiver, at or before the applicable Closing,
of each of the conditions set forth below. These conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion.
 
(i)  
Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the applicable Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
respects as of such date.

 
(ii)  
Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this agreement to be performed, satisfied or complied with by the Company at
or prior to such Closing.

 
(iii)  
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this agreement and the
Transaction Documents.

 
(iv)  
No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of its subsidiaries, or any of the officers, directors or
affiliates of the Company or any of its subsidiaries, seeking to restrain,
prevent or change the transactions contemplated by this Agreement and the
Transaction Documents, or seeking damages in connection with such transactions.

 
 
14

--------------------------------------------------------------------------------

 
 
(v)  
Registration Rights Agreement. The Company shall have executed and delivered to
the Purchaser the Registration Rights Agreement.

 
(vi)  
Delivery of Notes. The Company shall have executed and delivered to the
Purchaser, at the address as set forth next to such Purchaser’s name on the
signature page hereof, the Notes being acquired by such Purchaser at such
Closing.

 
(vii)  
Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 5(b) hereof in a form reasonably acceptable
to such Purchaser (the “Resolutions”).

 
(viii)  
Reservation of Shares. The Company shall have reserved from its authorized and
unissued Common Stock the lesser of (A) a sufficient number of shares, free from
preemptive rights, to provide for the issuance of (I) Conversion Shares upon the
full conversion of each Note being purchased at such Closing and (II) Warrant
Shares upon the full exercise of any Warrants issuable to the Purchasers upon
conversion of any Series A Notes being purchased at such Closing, and (B) such
number of shares as are then available to be reserved for the issuance of (I)
Conversion Shares upon the full conversion of each Note being purchased at such
Closing and (II) Warrant Shares upon the full exercise of any Warrants issuable
to the Purchasers upon conversion of any Series A Notes being purchased at such
Closing.

 
(ix)  
Secretary’s Certificate. The Company shall have delivered to such Purchaser a
secretary’s certificate, dated as of the applicable Closing Date, as to (A) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 5(b), (B) the Articles of Incorporation, (C) the By-Laws, and (D) the
authority and incumbency of the officers of the Company executing this agreement
and the other Transaction Documents.

 
(x)  
Officer’s Certificate. The Company shall have delivered to the Purchaser a
certificate of an executive officer of the Company, dated as of the applicable
Closing Date, confirming that the conditions specified in Sections 7(b)(i) and
(ii) have been satisfied.

 
(xi)  
Stop Orders. No stop order or suspension of trading shall have been imposed by
the Commission or any other governmental or regulatory body having jurisdiction
over the Company or the trading market(s) where the Common Stock is listed or
quoted, with respect to public trading in the Common Stock.

 
8. Registration and Listing. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company under this agreement.  The Company shall enter into a Registration
Rights Agreement with the Purchasers substantially in the form attached hereto
as Exhibit E.
 
 
15

--------------------------------------------------------------------------------

 
 
9. Use of Proceeds.  The net proceeds of the Stage I Offering (i.e., the Series
A Advances) were used primarily to construct, move and assemble the
Demonstration Plant.  The net proceeds of the Stage II Offering shall be used
primarily for completing the commissioning of the Demonstration Plant.  The net
proceeds of the Stage III Offering shall be used by the Company primarily for
repayment of certain convertible promissory notes that are outstanding as of the
date of this agreement and general working capital.  Notwithstanding the
foregoing, the Company may use net proceeds of the Offering for other purposes
upon the written approval of the Majority Holders (as defined below).
 
10. Purchaser Discount Fees. In connection with and at the time of each Closing,
the Company shall pay to each Purchaser of a Note at such Closing, or such
Purchaser’s assigns, a structuring fee equal to 5% of the Purchase Price paid by
such Purchaser with respect to such Note.  In addition, each Purchaser of a
Series A Note is entitled to receive a number of units of securities equal to 5%
of the Purchase Price paid by such Purchaser at the applicable Stage I Closing,
with each unit consisting of one share of Common Stock and one five-year warrant
(the “Series A Discount Fee Warrant”) to purchase one share of Common Stock at a
price of $0.10 per share.  Each Purchaser of a Series B Note is entitled to
receive a number of five-year warrants (the “Series B Discount Fee Warrants”)
equal to 5% of the Purchase Price paid by such Purchaser at the applicable Stage
II Closing, with each Series B Discount Fee Warrant exercisable for one share of
Common Stock at a price of $0.12 per share.  Each Purchaser of a Series C Note
is entitled to receive a number of five-year warrants (the “Series C Discount
Fee Warrants”, together with the Series A Discount Fee Warrants and Series B
Discount Fee Warrants, the “Discount Fee Warrants”) equal to 5% of the Purchase
Price paid by such Purchaser at the applicable Stage III Closing, with each
Series C Discount Fee Warrant exercisable for one share of Common Stock at a
price of $0.15 per share.
 
11. Expense Reimbursement. The Company shall reimburse the Purchasers for all
reasonable out of pocket fees, costs and expenses incurred by the Purchasers
relating to the purchase of the Notes and related transactions including, but
not limited to, diligence investigation costs and document preparation and
negotiation, up to a maximum of $25,000 in the aggregate for all Purchasers,
among which, $10,000 has been advanced by the Company to the Purchasers, prior
to the date hereof, to pay the related legal expenses prior to the date of this
agreement. Purchasers will be responsible for the payment of any finder fees,
broker fees, commissions or similar fees applicable to the offer and sale of the
Notes.
 
12. Exclusivity. During the 30-day period following the date of this
Subscription Agreement (the “Subsequent Subscription Period”), the Purchasers
shall have the exclusive right to purchase the Series B Notes and/or Series C
Notes offered on the terms provided herein.  During the Subsequent Subscription
Period, the Company shall not directly or indirectly solicit, encourage,
initiate or provide any information to any person, entity or group, other than
the Purchasers, concerning the Notes or related matters that would conflict
with, or preclude, consummation of the purchase of the Notes.  Notwithstanding
the foregoing, in the event the Majority Holders (as defined below) have
notified the Company in writing of their decision not to purchase Notes in
connection with the Stage II Offering or the Stage III Offering prior to the
expiration of the Subsequent Subscription Period, the Company shall have the
right to offer and sell to any person, entity or group, other than the
Purchasers, the Series B Notes and Series C Notes in accordance with the terms
set forth in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
13. Right of First Refusal.  If a Purchaser has purchased one or more Notes with
an aggregate Purchase Price of at least $3,000,000, such Purchaser shall have
the right, from and after the issuance of such Notes until the third anniversary
of the issuance date under such Notes, to participate in subsequent (a) debt
financings by the Company, based on such Purchaser’s pro rata ownership of the
Notes, and (b) equity financings by the Company, based on such Purchaser’s pro
rata equity ownership of Common Stock, on a fully-diluted basis, provided that
such Purchaser holds more than $1,500,000 of the Notes.  The rights granted to a
Purchaser under this Section 13 shall terminate if the Purchasers fail to
subscribe for and purchase all of the Series B Notes offered in the Stage II
Offering within 30 days after the date of this Subscription Agreement and all of
the Series C Notes offered in the Stage III Offering within 60 days after the
date of this Subscription Agreement, or upon the occurrence of any of the
following events (each, an “Expiration Event”):  (i) a secondary public offering
of at least $25,000,000 of the Company’s Common Stock; (ii) a change of control
of the Company as a result of (A) any person or group of persons within the
meaning of § 13(d)(3) of the Exchange Act becoming the beneficial owner,
directly or indirectly, in a single transaction or a series of transactions, of
twenty percent (20%) or more of the total fair market value or total voting
power of the stock in the Company, (B) the sale of all or substantially all of
the Company’s assets to an entity that is not a subsidiary of the Company, or
(C) a merger, consolidation or reorganization involving the Company, following
which the current stockholders of the Company as of the date of this
Subscription Agreement (the “Current Stockholders”) will not have voting power
with respect to at least fifty percent (50%) of the voting securities entitled
to vote generally in the election of directors of the surviving entity; or
(D) the consummation of a sale by the Current Stockholders to a third party of
some or all of the shares of Common Stock held by the Current Stockholders,
which sale results in the Current Stockholders having voting power with respect
to less than fifty percent (50%) of the voting securities entitled to vote in
the election of directors of the Company; or (iii) the number of shares of
Common Stock held by such Purchaser, together with the number of shares of
Common Stock issuable to such Purchaser upon conversion of all Notes held by
such Purchaser, is less than ten percent (10%) of the Company’s Common Stock on
a fully-diluted basis.
 
14. Right to Nominate Board Members. After all Series A Notes have been
purchased in the Stage I Offering, the Majority Holders shall have the right to
nominate one director to the Company’s Board of Directors.  After all of the
Series B Notes have been purchased in the Stage II Offering, the Majority
Holders shall have the right to nominate one additional director to the
Company’s Board of Directors.  The service of any director candidate nominated
by the Majority Holders pursuant to this Section 14 shall be subject to (a) such
director candidate being qualified to serve on the Board of Directors and (b)
such director candidate being duly elected by the shareholders of the Company at
an annual meeting of the shareholders.  The rights granted to the Purchasers
under this Section 14 shall terminate upon the occurrence of any Expiration
Event except to the extent that the occurrence of such event is caused by the
Conversion Limit set forth in Section 2.04 of the Note.
 
15. Payment.  Payment of Purchase Price for each Note shall be made in
accordance with the instructions set forth in Appendix C. Notwithstanding the
foregoing, the Series A Advances shall convert into Series A Notes, the Series B
Advances shall convert into Series B Notes and the Series C Advances shall
convert into Series C Notes on the date of this agreement in accordance with the
Section 6, and each document evidencing such advances shall be void immediately
upon such conversion.
 
16. Termination of the Offering. The Offering shall terminate upon the sale of
Notes with an aggregate of $7,591,472.38 in face or principal amount; provided,
however, that if the Purchasers fail to subscribe for and purchase all of the
Series B Notes offered in the Stage II Offering within 30 days after the date of
this Subscription Agreement or all of the Series C Notes offered in the Stage
III Offering within 60 days after the date of this Subscription Agreement, then
the Company shall have the right to terminate the Offering, in its sole
discretion, at any time thereafter.
 
 
17

--------------------------------------------------------------------------------

 
 
17. Indemnification.
 
(a) The Company agrees to indemnify and hold harmless the Purchasers (and their
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of any breach of the representations, warranties or
covenants made by the Company herein. Each Purchaser severally but not jointly
agrees to indemnify and hold harmless the Company and its directors, officers,
affiliates, agents, successors and assigns from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Company as a result of any breach of the representations, warranties or
covenants made by such Purchaser herein. The maximum aggregate liability of each
Purchaser pursuant to its indemnification obligations under this Section 17
shall not exceed the Purchase Price paid by such Purchaser hereunder. In no
event shall any Indemnified Party (as defined below) be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement.
 
(b) Any party entitled to indemnification under this Section 17 (an “Indemnified
Party”) will give written notice to the indemnifying party of any matters giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Section 17
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any action, proceeding or claim is brought
against an Indemnified Party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the Indemnified Party a conflict of
interest between it and the indemnifying party may exist with respect of such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails to notify the Indemnified Party,
in writing, within thirty (30) days after receiving notice of the
indemnification claim, of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the Indemnified Party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim. In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the Indemnified Party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder. The Indemnified Party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action, proceeding or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party which relates to such action or claim. The indemnifying party
shall keep the Indemnified Party fully apprised at all times as to the status of
the defense or any settlement negotiations with respect thereto. If the
indemnifying party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for a settlement if the indemnifying party is advised of the
settlement offer but fails to respond to such settlement offer within thirty
(30) days of receipt of such notification. Notwithstanding anything in this
Section 17 to the contrary, the indemnifying party shall not, without the
Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof which imposes any future
obligation on the Indemnified Party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.
 
 
18

--------------------------------------------------------------------------------

 
 
18. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
 
19. Modification. This Agreement and the other Transaction Documents contain the
entire understanding and agreement of the parties with respect to the matters
covered hereby and, except as specifically set forth herein or in the
Transaction Documents, neither the Company nor any of the Purchasers makes any
representations, warranty, covenant or undertaking with respect to such matters
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. No provision of this Agreement
nor any of the Transaction Documents may be waived or amended other than by a
written instrument signed by the Company and the holders of at least fifty
percent (50%) of the Notes then outstanding (the “Majority Holders”), and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Preferred Shares then outstanding. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Notes, as the case may be.
 
20. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement and any of the
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, if delivered personally; (ii) when sent, if sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) when
sent, if sent by e-mail (provided that such sent e-mail is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient) and (iv) if sent by
overnight courier service, one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:
 
If to the Company:


Clean Coal Technologies, Inc.
295 Madison Avenue , 12th Floor
New York, New York 10017
Attention: Robin Eves, President and Chief Executive Officer
Email: reves@cleancoaltechnologiesinc.com



With a copy (for informational purposes only) to:


Thompson Hine LLP
355 Madison Avenue, 11th Floor
New York, New York 10017
Facsimile: (212) 344-6101
Email: faith.charles@thompsonhine.com
Attention: Faith L. Charles, Esq.

 
 
19

--------------------------------------------------------------------------------

 


If to the Purchasers:


To its address, facsimile number or e-mail address (as the case may be) set
forth in the signature page hereof.


With a copy (for informational purposes only) to:


Hunter Taubman Fischer, LLP
1450 Broadway, Floor 26
New York, New York 10018
Telephone: 212-732-7184
Email: ltaubman@htflawyers.com
Facsimile:  (212) 202-6380
Attention:  Louis Taubman, Esq.,


21. Assignability. Except as otherwise provided herein, this Subscription
Agreement and the rights, interests and obligations hereunder are not
transferable or assignable by the Purchaser and the transfer or assignment of
the Notes and the underlying securities shall be made only in accordance
with  all applicable laws.
 
22. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude any Lender from bringing suit or taking other
legal action against the Company or any Subsidiary in any other jurisdiction to
collect on the Company’s or such Subsidiary’s (as the case may be) obligations
to the Lender or to enforce a judgment or other court ruling in favor of the
Lender. EACH OF THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE COURT SHALL BE
THE COURT TO RETAIN JURISDICTION TO ENFORCE THE TERMS OF THIS AGREEMENT. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
23.  Blue Sky Qualification. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to, qualify the Securities for issuance to the Purchasers pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and issuance of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable federal, state, local
and foreign laws, statutes, rules, regulations and the like relating to the
offering and issuance of the Securities to the Lender.
 
 
20

--------------------------------------------------------------------------------

 
 
24. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.
 
25. Confidentiality. Each Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. Each Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.
 
26. Reservation of Shares. The Company covenants that, upon the repayment of
those certain convertible promissory notes that are outstanding as of the date
of this agreement (as contemplated in Section 9) and the release of Common Stock
previously reserved for issuance upon conversion of such convertible promissory
notes (the “Released Shares”), the Company shall reserve from the Released
Shares, as such shares become available for reservation, a sufficient number of
shares (to the extent available), free from preemptive rights, to provide for
the issuance of (A) Conversion Shares upon the full conversion of each Note
purchased or to be purchased hereunder and (B) Warrant Shares upon the full
exercise of any Warrants issuable to the Purchasers upon conversion of any
Series A Notes issued hereunder.  If the number of authorized and unissued
shares of Common Stock (including the Released Shares) is insufficient to
achieve the necessary reserve at such time, the Company shall use its reasonable
efforts to obtain any necessary shareholder consent to increase the authorized
number of shares of Common Stock in order to accommodate the reserve
contemplated by this Section 26.
 
27. Miscellaneous.
 
(a) This Subscription Agreement, together with the attached Exhibits,
constitutes the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings, if any, relating to the subject matter
hereof.  In the event that any signature is delivered by facsimile transmission
or by electronic delivery of a data file containing an electronic facsimile of a
signature, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile were an original thereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the Company
and the Majority Holders.
 
(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Notes.
 
(c) Except as set forth in Section 11, each of the parties hereto shall pay its
own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Subscription
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.
 
 
21

--------------------------------------------------------------------------------

 
 
(d) This Subscription Agreement may be executed in one or more counterparts each
of which may be executed by less than all of the parties and shall be deemed an
original, but all of which shall together constitute one and the same
instrument, enforceable against the parties actually executing such
counterparts. The exchange of copies of the Subscription Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Subscription Agreement as to the
parties and may be used in lieu of the original Subscription Agreement for all
purposes. Signatures of the parties transmitted by facsimile or in pdf format
shall be deemed to be their original signatures for all purposes.
 
(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.
 
(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized officer as of the date first
above written.
 
CLEAN COAL TECHNOLOGIES INC.
 








 
By:   /s/ Robin Eves                                         
                                                        
 
Name:   Robin Eves
 
Title:     President and Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of $__________ in principal/face amount of Series A Notes at an aggregate
price of $_____________;
 
$__________ in principal/face amount of Series B Notes at an aggregate price of
$_____________;
 
$__________ in principal/face amount of Series C Notes at an aggregate price of
$_____________;
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Subscription Agreement (including any of the Transaction Document attached
hereto as an exhibit), dated as of November 25, 2015, by and among Clean Coal
Technologies, Inc. and the Purchasers (as defined therein), as to the Notes in
principal/face amount as set forth above, and authorizes this signature page to
be attached to the Subscription Agreement and any of the Transaction Document
attached hereto as an Exhibit.
 
 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 



     
Print Name(s)
 
Social Security Number(s)
Signature(s) of Purchaser(s)
 
Signature
Date
 
Address

 
 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:
 


 CCTC Acquisition Partners LLC
   
Name of Partnership, Corporation,
Limited Liability Company or Trust
 
 
Federal Taxpayer Identification Number
By: /s/ Patrick Imeson
   
Patrick Imeson
Manager
 
  November 25, 2015 
 
State of Organization
Date
 
Address
 

 
 


 
[Purchaser’s Signatory Page]


 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of $__________ in principal/face amount of Series A Notes at an aggregate
price of $_____________;
 
$__________ in principal/face amount of Series B Notes at an aggregate price of
$_____________;
 
$__________ in principal/face amount of Series C Notes at an aggregate price of
$_____________;
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Subscription Agreement (including any of the Transaction Document attached
hereto as an exhibit), dated as of November 25, 2015, by and among Clean Coal
Technologies, Inc. and the Purchasers (as defined therein), as to the Notes in
principal/face amount as set forth above, and authorizes this signature page to
be attached to the Subscription Agreement and any of the Transaction Document
attached hereto as an Exhibit.
 
 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 



     
Print Name(s)
 
Social Security Number(s)
Signature(s) of Purchaser(s)
 
Signature
Date
 
Address

 
 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:
 



     
Name of Partnership, Corporation,
Limited Liability Company or Trust
 
 
Federal Taxpayer Identification Number
By:    
Name:
Title:
 
 
State of Organization
Date
 
Address
 

 
 

 
[Purchaser’s Signatory Page]


 
 

--------------------------------------------------------------------------------

 
 
Appendix B
 
ACCREDITED INVESTOR REPRESENTATIONS AND ACKNOWLEDGEMENT
 
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only
 
(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):
 
 
Initial _________
I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes hereof, “net worth” shall be deemed to include all of your assets,
liquid or illiquid (excluding the value of your principal residence), minus all
of your liabilities (excluding the amount of indebtedness secured by your
principal residence up to its fair market value).

 
Initial _________
I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial                      
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

 
Initial                      
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5,000,000
and was not formed for the purpose of investing in Company.

 
Initial                      
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank,
savings  and  loan  association,  insurance  company  or  registered  investment
adviser.

 
Initial                      
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Purchase Agreement.

 
Initial                      
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

 
Initial                      
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 
Initial                      
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.



Initial                      
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.

 
Initial                      
The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 





 
 

--------------------------------------------------------------------------------

 
 
Appendix C
Subscription Instructions
 
To subscribe for Notes in the private offering of Clean Coal Technologies, Inc.:
 
1.  
Complete and Sign the Purchaser Signatory Page

 
2.  
Initial the Accredited Investor Certification in Appendix B.

 
3.  
Complete and Sign the Investor Registration Form in Appendix D.

 
4.  
Fax or email all forms and then send all signed original documents to:

 



Clean Coal Technologies, Inc.
295 Madison Avenue , 12th Floor
New York, New York 10017


5.  
The minimum investment that can be made by any subscriber is $1,000; however, an
investment of less than $1,000 may be accepted, at the sole discretion of the
Company . Any prospective investor who decides to purchase Notes should deliver
the following items:



(a)  
A check or certified funds payable to the order of “Clean Coal Technologies,
Inc.” in an amount equal to the total subscription price, should be delivered to



Clean Coal Technologies Inc.
295 Madison Avenue , 12th Floor
New York, New York 10017


or


(b)  
A wire transfer of immediately available funds to the following account
maintained at                                                 .



Clean Coal Technologies, Inc.
ABA #:
A/C #:
 


 
 

--------------------------------------------------------------------------------

 


Appendix D


SUBSCRIBER REGISTRATION


1. Type of Account (Please check one):


Individual Account                                                      ______


Joint
Account                                                                ______


Joint Tenant with Right of Survivorship
(“JTWROS”)                          ______
Tenants in
Common                                                                                     ______
Tenants by the
Entirety                                                                               ______
Community
Property                                                                                    ______


* If no box below is checked, we will issue the securities as JTWROS


Pension or Profit Sharing                                             _______


IRA                                                                           
      _______


Corporation, Partnership, Trust,
Association or Other Entity                                        _______


2. Subscriber Information:


Name of Applicant, Custodian, Corporation, Trust or Beneficiary
 
Male or Female
 
Date of Birth
 
Soc. Sec./Tax ID #
 
Please check here if this Soc. Sec/Tax ID # is responsible for taxes. We will
report this number to the IRS.
 





Name of Joint Tenant or Trustee (if applicable)
 
Male or Female
 
Date of Birth
 
Soc. Sec./Tax ID #
 
Please check here if this Soc. Sec/Tax ID # is responsible for taxes. We will
report this number to the IRS.
 



Name of Additional Trustee (if applicable)
 



3. Marital Status: ________________________


4. Investment Amount:


Investment Amount (minimum investment is $1,000)       $_____________
 
 
 

--------------------------------------------------------------------------------

 


5. Contact Information (This address will be used for mailing unless you
indicate otherwise):


INDIVIDUAL CONTACT INFORMATION:


____________________________________________________________
Street Address                                                      Unit #


____________________________________________________________
City, State                                           Zip Code


____________________________________________________________
Home Phone Number (with area code)


____________________________________________________________
Fax Number (with area code)


____________________________________________________________
Email Address


ENTITY CONTACT INFORMATION:


____________________________________________________________
Name of Company


____________________________________________________________
Contact Name


____________________________________________________________
Street Address                                                      Suite/Floor


____________________________________________________________
City, State                                           Zip Code


____________________________________________________________
Business Phone Number (with area code)


____________________________________________________________
Fax Number (with area code)


____________________________________________________________
Email Address


6. Type of Government Issued Identification:


____________________________________________________________
Type of Government Issued Identification


____________________________________________________________
Place of Issuance


____________________________________________________________
Identification Number
 
 
 

--------------------------------------------------------------------------------

 


7.  Beneficial Ownership of Company Securities:
 
Please list all securities of the Company (other than the Units for which you
are subscribing) that you own:
 
Number of Securities
Type of Company Securities (e.g., shares of Common Stock)
       



 
8.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes             No
 
 
Note:
If yes, the staff of the Securities and Exchange Commission has indicated that
you should be identified as an underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes             No
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Units in the ordinary course of business, and at the time of the purchase of the
Units (the securities underlying which will be registrable under the
Registration Rights Agreement (the “Registrable Securities”), you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes             No
 
 
Note:
If your response to the foregoing question is “No”, the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement relating to the Registrable Securities.

 
9.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     

 


 
 

--------------------------------------------------------------------------------

 